 

Case 1:18-cr-00008 fb coal Ad on 10/46/18 in TXSDy_Re@ Stated Gistrict Court
eale Southern District of Texas
Public and unofficial staff access FILED

to this instrument are
OCT 16 2018

 

prohibited by court order.

IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF TEXAS

Brownsville Division David J. Bradiey, Clerk of Court

Case No. B-)8- 008-SI

UNITED STATES OF AMERICA

Vv. Count 1: 18 U.S.C. § 1349

(Conspiracy to Commit Health Care Fraud)
RODNEY MESQUIAS,

Counts 2-7: 18 U.S.C. §§ 1347 & 2
HENRY MCINNIS, (Health Care Fraud)
JOSE GARZA, Count 8: 18 U.S.C. § 1956(h)

(Conspiracy to Commit Money Laundering)
FRANCISCO PENA,

JESUS VIRLAR-CADENA, (Obstruction of Health Care Investigations)

Defendants. Count 10: 18 U.S.C. §§ 1001(a)(2) & 2

(False Statement)

Count 11: 18 U.S.C. § 1512(k)
(Conspiracy to Obstruct Justice)

Count 12: 18 U.S.C. § 37]
(Conspiracy to Pay and Receive Kickbacks)

)
)
)
)
)
)
)
)
)
)
)
)
) Count 9: 18 U.S.C. §§ 1518 & 2
)
)
)
)
)
)
)
)
)
)
)
) Forfeiture Notice
SUPERSEDING SEALED INDICTMENT
THE GRAND JURY CHARGES THAT:
At all times relevant to this Indictment, unless otherwise stated:
INTRODUCTORY ALLEGATIONS
A. The Entities
1. The Merida Health Care Group, Inc., (“Merida Group”), was a corporation that

purported to provide health care services throughout the State of Texas. The Merida Group’s

corporate headquarters was located at 1514 S. 77 Sunshine Strip, Suite 21-B, 78550, Harlingen,
 

 

 

Case 1:18-cr-00008 Document 119 Filed on 10/16/18 in TXSD Page 2 of 32

Texas, within the Southern District of Texas.

2. The Merida Group was affiliated with several entities (“Merida Group’s affiliated
entities”) based throughout the State of Texas, including, but not limited to, Bee Caring Hospice
Healthcare, Inc., (“Bee Caring”), in Harlingen; BRM Home Health, PLLC, (‘BRM Home
Health”), in Harlingen; Bee Caring Hospice, LLC (“Bee Caring Hospice’’), in San Antonio;
Professional Hospice Care (“Professional Hospice”’), in Laredo; Merida Health Care Group of San
Antonio, LLC (“Merida Group of San Antonio”), in San Antonio; Illumina, LLC (“Illumina”) in
Corpus Christi; Virtue Home Health, Inc. (“Virtue Home Health”), in Corpus Christi; Well-Care
Home Health, Inc. (“Well-Care’), in Houston; and Excellent Homecare Provider Services
(“Excellent Homecare’), in Sugar Land.

3. The Merida Group’s affiliated entities were providers authorized by the Medicare
health care benefit program (“Medicare”) to file claims for reimbursement for covered health care
services provided to qualified beneficiaries. The Merida Group’s affiliated entities’ primary
business was purportedly providing hospice and home health services for beneficiaries of
Medicare.

4. Between in or about 2009 through in or about 2018, the Merida Group’s affiliated
entities submitted claims to Medicare for hospice and home health services totaling approximately
$150,000,000, which resulted in payments to the Merida Group’s affiliated entities totaling

- approximately $120,000,000 on these claims.

B. The Conspirators

5. Defendant RODNEY MESQUIAS (“MESQUIAS”) owned and controlled the
Merida Group and its affiliated entities. MESQUIAS served as its President. MESQUIAS

supervised the overall management of the Merida Group and its affiliated entities. MESQUIAS
 

Case 1:18-cr-00008 Document 119 Filed on 10/16/18 in TXSD_ Page 3 of 32

was a resident of Cameron County, Texas.

6. Defendant HENRY MCINNIS (“MCINNIS”) was the Chief Executive Officer of
the Merida Group. MCINNIS managed the day-to-day operations of the Merida Group and, in
part, its affiliated entities. MCINNIS was a resident of Cameron County, Texas.

7. Defendant JOSE GARZA (“JOSE GARZA”) was the operations manager of the
Merida Group. JOSE GARZA assisted with the management of the day-to-day operations of the
Merida Group and, in part, its affiliated entities. JOSE GARZA was a resident of Cameron
County, Texas.

8. Defendant FRANCISCO PENA (“PENA” or “MAYOR PENA”) was the Mayor
of Rio Bravo, a city in Webb County, Texas, within the Southern District of Texas. MAYOR
PENA was a licensed physician in the State of Texas and served as the Medical Director for the
Merida Group’s affiliated entities operating in and around Laredo, Texas. MAYOR PENA was
a resident of Webb County, Texas.

9. Defendant JESUS VIRLAR-CADENA (“VIRLAR-CADENA” or “DR.
VIRLAR-CADENA”) was a licensed physician in the State of Texas and served as the Medical
Director for the Merida Group’s affiliated entities operating in and around San Antonio, Texas,
and within the Southern District of Texas. DR. VIRLAR-CADENA was a resident of Cameron
County, Texas.

10. Medical Director 1 was a licensed physician in the State of Texas and served as the
Medical Director for the Merida Group’s affiliated entities operating in and around the Rio Grande
Valley, Texas, within the Southern District of Texas. Medical Director 1 was a resident of Hidalgo

County, Texas.
 

Case 1:18-cr-00008 Document 119 Filed on 10/16/18 in TXSD_ Page 4 of 32

C. The Medicare Program

11. The Medicare Program (““Medicare’’) was a federal government health care benefit
program, affecting commerce, which provided benefits to individuals who were over the age of 65
or disabled. Medicare was administered by the Centers for Medicare and Medicaid Services
(“CMS”), a federal agency under the United States Department of Health and Human Services.
Medicare was a “health care benefit program” as defined by Title 18, United States Code, Section
24(b). Medicare was subdivided into multiple parts. Part A of Medicare covered hospice services.
Part B of Medicare covered home health services.

12. Individuals who qualified for Medicare benefits were commonly referred to as
“Medicare beneficiaries.” Each Medicare beneficiary was given a Medicare identification number.

D. Hospice Care

13. Hospice care was a set of services meant to provide for the physical, psychosocial,
spiritual, and emotional needs of a terminally ill patient or the patient’s family members. Hospice
care was also known as palliative care, which meant care that was intended to alleviate suffering
rather than to cure illness.

14. According to Medicare’s regulations, to be eligible to elect hospice care under
Medicare, the patient was required to be entitled to Part A of Medicare and be certified as being
terminally ill. An individual was considered to be terminally ill if the medical prognosis was that
the individual’s life expectancy was six months or less if the illness ran its normal course.
Medicare only covered care provided by (or under arrangements made by) a Medicare certified
hospice.

15. | A hospice company was permitted to admit a patient only on the recommendation

of the hospice medical director in consultation with, or with input from, the patient’s attending
 

 

Case 1:18-cr-00008 Document 119 Filed on 10/16/18 in TXSD Page 5 of 32

physician, if the patient had one. In determining whether to certify that a patient was terminally
ill, the hospice medical director was required to consider at least the following information:
(1) diagnosis of the terminal condition of the patient; (2) other health conditions, whether related
or unrelated to the terminal condition; and (3) current clinically relevant information supporting
all diagnoses.

16. The certification of terminal illness was required to be based on the clinical
judgment of the hospice medical director or physician member of the interdisciplinary group and
the patient’s attending physician, if the patient had one, regarding the normal course of the patient’s
illness. The signed certification of terminal illness had to contain the following: (1) a prognosis
for a life expectancy of six months or less if the terminal illness ran its normal course; (2) clinical
information and other documentation that supported the prognosis; and (3) a brief narrative
explanation of the clinical findings that supported a life expectancy of six months or less.

17. A beneficiary could be certified in this manner for two ninety-day hospice benefit
periods, or for about six months. Before a beneficiary could be further certified for additional
hospice benefit periods, Medicare required that a licensed physician or nurse practitioner have a
face-to-face encounter with the beneficiary to determine whether they were still hospice eligible.
The physician or nurse practitioner was required to attest in writing that he or she had a face-to-
face encounter with the patient, including the date of the visit. The narrative associated with this
third benefit period, and every subsequent sixty-day recertification, needed to include an
explanation of why the clinical findings of the face-to-face encounter supported a life expectancy

of six months or less.
18. If the Medicare beneficiary (or the beneficiary’s authorized representative) elected

to receive hospice care, the Medicare beneficiary was required to file an election statement with a
 

 

Case 1:18-cr-00008 Document 119 Filed on 10/16/18 in TXSD_ Page 6 of 32

particular hospice company.

E. Home Health Care

19. Part B of the Medicare program covered certain eligible home health care costs for
medical services. Those medical services were provided by a home health care agency to Medicare
beneficiaries requiring home health services because of an illness or disability causing the
beneficiary to be homebound. The Medicare program paid for home health services only if the
patient qualified for home health care benefits. A beneficiary qualified for home health care
benefits only if: (1) the beneficiary was confined to the home, also referred to as homebound; —
(2) the beneficiary was under the care of a physician who specifically determined that there was a
need for home health care and established a Plan of Care; and; (3) the determining physician signed
a certification statement that specified the following: (i) the beneficiary needed intermittent skilled
nursing services, physical therapy, or speech therapy; (ii) the beneficiary was confined to the home;
(111) a Plan of Care for furnishing services was established and periodically reviewed; and (iv) the
services were furnished while the beneficiary was under the care of the physician who established
the Plan of Care.

20. Medicare regulations required home health agencies and hospice companies
providing services to Medicare patients to maintain complete and accurate medical records
reflecting the medical assessment and diagnoses of their patients, as well as records documenting
actual treatment of the patients to whom services were provided and for whom claims for payment
were submitted by the home health agencies and hospice companies.

21. These medical records were required to be sufficient to permit Medicare, through
its contractors, to review the appropriateness of Medicare payments made to the home health

agency and hospice company.
Case 1:18-cr-00008 Document 119 Filed on 10/16/18 in TXSD_ Page 7 of 32

22. | CMS contracted with Medicare Administrative Contractors (“MACs”) to process
claims for payment. The MAC that processed and paid Medicare Part A and Part B claims in the
State of Texas was Palmetto GBA.

23. To bill Medicare for services rendered, an authorized provider submitted a claim
form (“FORM 1500”) to Palmetto GBA. When a FORM 1500 was submitted, the provider
certified that: (a) the contents of the form were true, correct and complete; (b) the form was
prepared in compliance with the laws and regulations governing Medicare; and (c) the services
being billed were medically necessary.

24. A Medicare claim for payment was required to set forth, among other things, (a) the
beneficiary’s name and unique Medicare identification number; (b) the item or service provided;
(c) the cost of the item or service; and (d) the name and Unique Physician Identification Number
(“UPIN”) and/or the National Provider Identifier (“NPI”) of the physician who prescribed or
ordered the item or service.

25. | Medicare prohibited offering, paying, soliciting or receiving anything of value to
induce or reward beneficiary referrals or generate Federal health care benefit program business.
Such inducements were known as “kickbacks” and “bribes.” Medicare would not reimburse
claims for payment if Medicare knew such claims were based on kickbacks and bribes.

26. | The Grand Jury incorporates by reference and re-alleges paragraphs 1 through 25

in each Count of this Indictment as if fully set forth therein.
 

 

 

Case 1:18-cr-00008 Document 119 Filed on 10/16/18 in TXSD_ Page 8 of 32

COUNT 1
(Conspiracy to Commit Health Care Fraud)

THE GRAND JURY FURTHER CHARGES THAT:

27. From in or about 2009 and continuing through in or about 2018, the exact dates
being unknown to the Grand Jury, in the Southern District of Texas and elsewhere, defendants
RODNEY MESQUIAS, HENRY MCINNIS, JOSE GARZA, JESUS VIRLAR-CADENA,
and FRANCISCO PENA knowingly and willfully did combine, conspire, confederate and agree
with each other and others known and unknown to the Grand Jury, to violate Title 18, United States
Code, Section 1347, that is, to execute a scheme and artifice to defraud a health care benefit
program affecting commerce, as defined in Title 18, United States Code, Section 24(b), that is,
Medicare, and to obtain, by means of materially false and fraudulent pretenses, representations
and promises, money and property owned by, and under the custody and control of, said health
care benefit program, in connection with the delivery of and payment for health care benefits,
items and services.

The Purpose of the Conspiracy

28. It was a purpose of the conspiracy for defendants RODNEY MESQUIAS,
HENRY MCINNIS, JOSE GARZA, DR. VIRLAR-CADENA, and MAYOR PENA and
others, known and unknown to the Grand Jury, to unlawfully enrich themselves by (a) submitting
false and fraudulent claims to Medicare; (b) concealing the submission of false and fraudulent
claims to Medicare and the receipt and transfer of proceeds from the fraud; and (c) diverting

proceeds of the fraud for the personal use and benefit of the defendants and their co-conspirators.
Seen Sennen igen aeh

 

Case 1:18-cr-00008 Document 119 Filed on 10/16/18 in TXSD Page 9 of 32

The Manner and Means of the Conspiracy
29. The manner and means by which the defendants and their co-conspirators sought
to accomplish the object of the conspiracy included, but were not limited to, the following:

a. It was a part of the conspiracy that defendants RODNEY MESQUIAS,
HENRY MCINNIS, and JOSE GARZA would apply for and maintain various Medicare
provider numbers associated with the Merida Group’s affiliated entities.

b. It was further a part of the conspiracy that defendants RODNEY

_MESQUIAS, HENRY MCINNIS, JOSE GARZA, DR. VIRLAR-CADENA, and
MAYOR PENA would purportedly provide hospice care and/or home health services
through the Merida Group’s affiliated entities to Medicare beneficiaries knowing that such
services were medically unnecessary and did not comply with Medicare’s requirements for
reimbursement.

c. It was further a part of the conspiracy that defendants RODNEY
MESQUIAS, HENRY MCINNIS, JOSE GARZA, DR. VIRLAR-CADENA, and
MAYOR PENA would knowingly and willfully submit, and cause the submission of, false
and fraudulent claims to Medicare on behalf of the Merida Group’s affiliated entities for
medically unnecessary services and services that did not comply with Medicare’s
requirements for reimbursement.

d. It was further a part of the conspiracy that defendants RODNEY
MESQUIAS, HENRY MCINNIS, JOSE GARZA, DR. VIRLAR-CADENA, and
MAYOR PENA would conceal, and attempt to conceal, their submission of false and
fraudulent claims to Medicare by falsifying, and causing the falsification of, patient records

and other documentation related to services provided by the Merida Group’s affiliated
Case 1:18-cr-00008 Document 119 Filed on 10/16/18 in TXSD Page 10 of 32

 

entities.

e. It was further a part of the conspiracy that defendants RODNEY
MESQUIAS, HENRY MCINNIS, JOSE GARZA, DR. VIRLAR-CADENA, and
MAYOR PENA would cause Medicare to make payments to the Merida Group’s affiliated
entities based upon the submission of false and fraudulent claims.

f. It was further a part of the conspiracy that defendant RODNEY
MESQUIAS and DR. VIRLAR-CADENA would conceal the ownership of Merida
Group’s affiliated entities through nominee owners.

g. It was further a part of the conspiracy that defendants RODNEY
MESQUIAS, HENRY MCINNIS, and JOSE GARZA would cause kickbacks and bribes
to be paid to Medical Directors of the Merida Group’s affiliated entities in exchange for
certifying to Medicare that patients qualified for hospice and home health services, when
in fact they did not qualify for such services.

h. It was further a part of the conspiracy that defendants RODNEY
MESQUIAS, HENRY MCINNIS, and JOSE GARZA would cause kickbacks and bribes
to be paid to Medical Directors for the Merida Group’s affiliated entities in exchange for
patient referrals.

i. ° Jt was further a part of the conspiracy that defendants RODNEY
MESOUIAS, HENRY MCINNIS, and JOSE GARZA would cause kickbacks and bribes
to be paid to Medical Directors for the Merida Group’s affiliated entities in exchange for

signing off on face-to-face sheets.

j- It was further a part of the conspiracy that defendants DR. VIRLAR-

CADENA, MAYOR PENA, and other Medical Directors for the Merida Group’s

10

 
Case 1:18-cr-00008 Document 119 Filed on 10/16/18 in TXSD Page 11 of 32

 

 

affiliated entities would receive kickbacks and bribes in exchange for referring patients to
the Merida Group’s affiliated entities for services, including patients who did not qualify

for such services.

k. It was further a part of the conspiracy that defendants RODNEY
MESQUIAS, HENRY MCINNIS, JOSE GARZA, DR. VIRLAR-CADENA, and
MAYOR PENA would keep patients on hospice and/or home health services for multiple
years in order to increase revenue from Medicare.

1. It was further a part of the conspiracy that defendants RODNEY
MESQUIAS, HENRY MCINNIS, and JOSE GARZA would cycle patients between and
among the Merida Group’s affiliated entities for hospice and home health services in order

to increase revenue from Medicare.

m. It was further a part of the conspiracy that defendant RODNEY
MESQUIAS would bribe patients with free medication and other items in exchange for
enrolling with the Merida Group’s affiliated entities for services.

n. It was further a part of the conspiracy that defendant RODNEY
MESQUIAS would transfer the proceeds derived from the conspiracy to purchase luxury
vehicles such as a Porsche, BMW, Mercedes-Benz, Land Rover, and Cadillac Escalade;
expensive jewelry; luxury clothing from high end retailers such as Louis Vuitton; exotic
vacations; season tickets for premium seating to see the San Antonio Spurs; and exclusive

real estate.

Oo. It was further a part of the conspiracy that defendants RODNEY
MESQUIAS, HENRY MCINNIS, and DR. VIRLAR-CADENA would cause false and

fictitious patient records to be manufactured and produced to a federal Grand Jury sitting

11
 

 

Case 1:18-cr-00008 Document 119 Filed on 10/16/18 in TXSD Page 12 of 32

in the Southern District of Texas in response to a federal Grand Jury subpoena.

p. It was further a part of the conspiracy that the Merida Group’s affiliated
entities submitted claims to Medicare for hospice and home health services totaling
approximately $150,000,000, which resulted in approximately $120,000,000 being paid to
the Merida Group’s affiliated entities.

(All in violation of Title 18, United States Code, Section 1349.)

12
Case 1:18-cr-00008 Document 119 Filed on 10/16/18 in TXSD Page 13 of 32

COUNTS 2-7
Health Care Fraud
(18 U.S.C. §§ 1347 and 2)

THE GRAND JURY FURTHER CHARGES THAT:

A. Introductory Allegations

30. | The Grand Jury incorporates by reference and re-alleges paragraph 29 as though
set forth in its entirety here.

B. The Scheme to Defraud

31. From in or about 2009 and continuing through in or about 2018, the exact dates
being unknown to the Grand Jury, in the Southern District of Texas and elsewhere, defendants
RODNEY MESQUIAS, HENRY MCINNIS, JOSE GARZA, JESUS VIRLAR-CADENA,
and FRANCISCO PENA, along with others known and unknown to the Grand Jury, in
connection with the delivery of and payment for health care benefits, items and services, did
knowingly and willfully execute, and attempt to execute, a scheme and artifice to defraud a health
care benefit program affecting interstate commerce, as defined in Title 18, United States Code,
Section 24(b), that is, Medicare, and to obtain by means of materially false and fraudulent
pretenses, representations, and promises, money and property owned by and under the custody and
control of Medicare, all in violation of Title 18, United States Code, Section 1347.

Cc. The Execution of the Scheme

32. Onor about the below listed dates, in the Southern District of Texas and elsewhere,
for the purpose of executing the scheme and artifice to defraud, and to aid and abet the same,
defendants RODNEY MESQUIAS, HENRY MCINNIS, JOSE GARZA, JESUS VIRLAR-
CADENA, and FRANCISCO PENA caused the transmission of the following claims to

Medicare, which were for the patients, approximate dates of service, and approximate amounts

13

 
Case 1:18-cr-00008 Document 119 Filed on 10/16/18 in TXSD Page 14 of 32

 

 

 

 

 

 

 

 

listed below.
Count Defendant(s) Certification Enti Description | patient Medicare
Period ntity of Services Payment
RODNEY August 14, 2013 to | Professional Hospice
MESQUIAS, HENRY | October 12, 2013 Hospice Services
* | MCINNIS, JESUS Care LH. | $2,567.52
VIRLAR-CADENA
RODNEY December 18, 2013 | Professional Hospice
MESQUIAS, HENRY | to March 17, 2014 Hospice Services
3 MCINNIS, Care FP, $4,089.52
FRANCISCO PENA
RODNEY November 6, 2013 | Professional Hospice
MESQUIAS, HENRY | to February 3, 2014 Hospice Services
4 MCINNIS, JESUS Care TC. $4,304.70
VIRLAR-CADENA
RODNEY June 3, 2014 to Bee Caring Hospice
MESQUIAS, HENRY | August 31,2014 | Services —
5 MCINNIS, JESUS AC. $4,448.19
VIRLAR-CADENA
RODNEY February 10, 2016 to | Bee Caring Hospice
MESQUIAS, HENRY April 9, 2016 Services PC.
6 MCINNIS, JOSE $3,202.85
GARZA
RODNEY December 23, 2014 | Bee Caring Hospice
7 MESQUIAS, HENRY | to March 22, 2015 Hospice Services Ic

MCINNIS, JESUS
VIRLAR-CADENA

 

 

 

 

 

 

$1,282.61

 

(All in violation of Title 18, United States Code, Sections 1347 and 2.)

14

 
 

 

Case 1:18-cr-00008 Document 119 Filed on 10/16/18 in TXSD Page 15 of 32

COUNT 8
Conspiracy to Commit Money Laundering
(18 U.S.C. § 1956(h))

THE GRAND JURY FURTHER CHARGES THAT:

A. Introductory Allegations

33. | The Grand Jury incorporates by reference and re-alleges paragraph 29 as though
set forth in its entirety here.

B. The Conspiracy

34. From in or about 2009 through in or about 2018, the exact dates being unknown to
the Grand Jury, in the Southern District of Texas, and elsewhere, defendants RODNEY
MESQUIAS, HENRY MCINNIS, JOSE GARZA, JESUS VIRLAR-CADENA, and
FRANCISO PENA did knowingly and willfully combine, conspire, confederate, and agree with
each other and others, known and unknown to the Grand Jury, to commit certain offenses against
the United States in violation of Title 18, United States Code, Sections 1956 and 1957, to wit: |

a. to knowingly conduct and attempt to conduct financial transactions

affecting interstate and foreign commerce, which involved the proceeds of specified

unlawful activity, that is, health care fraud and conspiracy to commit health care fraud,

with the intent to promote the carrying on of specified unlawful activity, that is health care

fraud and conspiracy to commit health care fraud, and that while conducting and attempting

to conduct such financial transactions knew that the property involved in the financial

transactions represented the proceeds of some form of unlawful activity in violation of Title

18, United States Code, Section 1956(a)(1)(A)(i);

b. to knowingly conduct and attempt to conduct financial transactions

affecting interstate and foreign commerce, which involved proceeds of specified unlawful

15
Case 1:18-cr-00008 Document 119 Filed on 10/16/18 in TXSD_ Page 16 of 32

 

activity, that is, health care fraud and conspiracy to commit health care fraud, knowing that
the transactions were designed in whole or in part to conceal and disguise the nature,
location, source, ownership, and control of the proceeds of specified unlawful activity, and
that while conducting and attempting to conduct such financial transactions, knew that the
property involved in the financial transactions represented the proceeds of some form of
unlawful activity, in violation of Title 18, United States Code, Section 1956(a)(1)(B)Q);
and

c. to knowingly engage and attempt to engage, in monetary transactions by,
through or to a financial institution, affecting interstate and foreign commerce, in

criminally derived property of a value greater than $10,000, such property having been

 

derived from a specified unlawful activity, that is, health care fraud and conspiracy to
commit health care fraud, in violation of Title 18, United States Code, Section 1957.
The Manner and Means of the Conspiracy
35. | The manner and means by which the defendants and their co-conspirators sought
to accomplish the objects of the conspiracy included, but were not limited to, the following:

a. It was part of the conspiracy that defendants RODNEY MESQUIAS,
HENRY MCINNIS, JOSE GARZA, DR. VIRLAR-CADENA, and MAYOR PENA
would cause Medicare to remit payment of the proceeds of the defendants’ health care
fraud scheme into various corporate and personal bank accounts controlled by RODNEY
MESQUIAS and his co-conspirators.

b. It was further a part of the conspiracy that defendant RODNEY

MESQUIAS would thereafter transfer proceeds of the health care fraud scheme to other

 

bank accounts which he also used to conduct further financial and monetary transactions.

16
Case 1:18-cr-00008 Document 119 Filed on 10/16/18 in TXSD Page 17 of 32

c. It was further a part of the conspiracy that defendants RODNEY
MESQUIAS, HENRY MCINNIS, and JOSE GARZA would use the proceeds of their
health care fraud scheme to pay Merida Group Medical Directors for certifying patients for
hospice and home health services.

d. It was further a part of the conspiracy that defendants RODNEY
MESQUIAS, HENRY MCINNIS, and JOSE GARZA would use the proceeds of their
health care fraud scheme to pay Merida Group Medical Directors for referring patients for
hospice and home health services.

€. It was further a part of the conspiracy that defendant RODNEY

~MESQUIAS would mischaracterize and disguise the nature and purpose of payments
| made to Medical Directors by, for example, indicating in the “memo” line of checks that
: such payments were for “Medical Director fees,” when, in fact, as RODNEY MESQUIAS

then and there well knew, the payments were for illegal kickbacks and fraudulently

 

certifying patients for services.

f. It was further a part of the conspiracy that defendants RODNEY

: MESQUIAS and DR. VIRLAR-CADENA would use a nominee to conceal the identity
, of the true beneficial owners of the Merida Group’s affiliated entities.

g. It was further a part of the conspiracy that defendants RODNEY

MESQUIAS and DR. VIRLAR-CADENA would cause profit distributions to be issued

to a nominee to conceal the identity of the true beneficial owners of the Merida Group’s

affiliated entities.

 

h. It was further a part of the conspiracy that defendant RODNEY

MESQUIAS would re-invest proceeds of the health care fraud scheme into the Merida

17
Case 1:18-cr-00008 Document 119 Filed on 10/16/18 in TXSD_ Page 18 of 32

Group’s various affiliated entities.

1. It was further a part of the conspiracy that defendants RODNEY
MESQUIAS, HENRY MCINNIS, JOSE GARZA, DR. VIRLAR-CADENA, and
MAYOR PENA would enrich themselves by transferring and converting, or causing the
transfer and conversion, of the proceeds of their fraudulent scheme from the Merida Group
corporate bank accounts to their own personal use.

(All in violation of Title 18, United States Code, Section 1956(h).)

18
Case 1:18-cr-00008 Document 119 Filed on 10/16/18 in TXSD Page 19 of 32

COUNT 9
Obstruction of Criminal Investigations of Health Care Offenses
(18 U.S.C. §§ 1518 and 2)

THE GRAND JURY FURTHER CHARGES THAT:

A. Introductory Allegations

36. | The Grand Jury incorporates by reference and re-alleges paragraphs 29 and 35 as
though set forth in their entirety here.

B. The Obstruction

37. | From in or about 2017 through in or about 2018, the exact dates being unknown to
the Grand Jury, in the Southern District of Texas and elsewhere, defendant FRANCISCO PENA,
attempted to and did willfully prevent, obstruct, mislead, and delay the communication of
information and records relating to federal health care offenses, that is, Health Care Fraud, in
violation of Title 18, United States Code, Section 1347; Conspiracy to Commit Health Care Fraud,
in violation of Title 18, United States Code, Section 1349; Conspiracy to Pay and Receive Illegal
Kickbacks, in violation of Title 18, United States Code, Section 371; and Payment of Kickbacks
in Connection with a Federal Health Care Program, in violation of Title 42, United States Code,
Section 1320a-7b(b), to agents of the Federal Bureau of Investigation, criminal investigators duly

authorized by a department of the United States to conduct and engage in investigations for

prosecutions for violations of health care offenses.

19

 

 
 

Case 1:18-cr-00008 Document 119 Filed on 10/16/18 in TXSD Page 20 of 32

C. The Criminal Investigation

38. Beginning in or about 2016 and continuing through in or about 2018, the exact dates
being unknown to the Grand Jury, within the Southern District of Texas and elsewhere, the Federal
Bureau of Investigation (“FBI”) and the Department of Health and Human Services, Office of
Inspector General (““HHS-OIG”),. conducted a criminal investigation into allegations regarding an
illegal health care fraud and kickback scheme involving, among others, RODNEY MESQUIAS,
HENRY MCINNIS, JOSE GARZA, MAYOR PENA, and the Merida Group’s affiliated
entities.

39. Confidential Source #1 (“CS-1’’) and Confidential Source #2 (“CS-2”) worked in
the health care industry in the area of hospice services.

40. Cooperating Witness (“CW-1”) was a resident of Texas.

41. During the investigation, in or about 2017, at City Hall, Office of the Mayor for
Rio Bravo, within the Southern District of Texas, CW-1 met with MAYOR PENA. During the
meeting, MAYOR PENA discussed the manner and methods he uses to make money as a
physician. For example, with respect to hospice patients, MAYOR PENA stated that: “the way
you make money is by keeping them alive as long as you can.”

42. During the investigation, on or about August 3, 2017, at City Hall, Office of the
Mayor for Rio Bravo, within the Southern District of Texas, MAYOR PENA met with CS-1 and
CS-2. CS-1 and CS-2 gave MAYOR PENA $2,500 in cash kickbacks in exchange for patient
referrals for hospice services. During the meeting, among other things, MAYOR PENA told CS-
1 and CS-2 that he was expecting more money, to which CS-1 and CS-2 stated that they would

pay MAYOR PENA an additional $2,500 in cash kickbacks at a future meeting.

20
Case 1:18-cr-00008 Document 119 Filed on 10/16/18 in TXSD Page 21 of 32

43. During the investigation, on or about August 18, 2017, at MAYOR PENA’s clinic,
within the Southern District of Texas, MAYOR PENA met again with CS-I and CS-2. During
the meeting, CS-1 and CS-2 gave an additional $2,500 in cash kickbacks to MAYOR PENA in
exchange for patient referrals for hospice services. During the meeting, MAYOR PENA
discussed various topics, including MAYOR PENA’s prior business relationship with the Merida
Group’s affiliated entities.

44. During the investigation, on or about October 27, 2017, FBI Special Agents
interviewed MAYOR PENA at MAYOR PENA’s clinic, within the Southern District of Texas.
FBI Agents advised MAYOR PENA that making a false statement to a federal agent was a federal
crime. FBI Agents further advised MAYOR PENA that they were conducting an investigation
into MAYOR PENA’s involvement in referring patients in exchange for illegal kickbacks.
During the interview, MAYOR PENA made several statements, including the following:

a. MAYOR PENA denied ever accepting kickbacks and payments in
exchange for patient referrals.
b. MAYOR PENA stated that he was a Medical Director for the Merida

Group, that the Merida Group owed MAYOR PENA thousands of dollars, and that the

Merida Group could not handle the business.

c, MAYOR PENA denied ever taking measures to extend a patient’s life.

45. During the investigation, two days after the FBI interview of MAYOR PENA, on
or about October 29, 2017, MAYOR PENA contacted CS-1 by telephone. During the phone call,
MAYOR PENA informed CS-1 that the FBI had interviewed MAYOR PENA. MAYOR PENA
further stated that the FBI questioned MAYOR PENA about illegal kickbacks. MAYOR PENA

asked CS-1 whether the FBI had contacted CS-1. MAYOR PENA then told CS-1 that they would

~ 21

 

 

 
Case 1:18-cr-00008 Document 119 Filed on 10/16/18 in TXSD Page 22 of 32

have to take steps to conceal the kickbacks that CS-1 and CS-2 had paid to MAYOR PENA for
patient referrals, and requested that CS-1 meet MAYOR PENA at his clinic.

46. During the investigation, on or about October 30, 2017, CS-1 met with MAYOR
PENA at MAYOR PENA’s clinic, within the Southern District of Texas. During the meeting,
MAYOR PENA instructed CS-1 to provide a false and misleading statement to the FBI in the
event that the FBI interviewed CS-1, all in order to conceal the kickback payments that MAYOR
PENA received from CS-1 and CS-2 in exchange for patient referrals, which were the subject of
the federal investigation.

(All in violation of Title 18, United States Code, Sections 1518 and 2.)

22

 
Case 1:18-cr-00008 Document 119 Filed on 10/16/18 in TXSD Page 23 of 32

COUNT 10
False Statement
(18 U.S.C. §§ 1001 and 2)

THE GRAND JURY FURTHER CHARGES THAT:

A. Introductory Allegations

47. The Grand Jury incorporates by reference and re-alleges paragraphs 29, 35, and 38-
46 as though set forth in their entirety here.

B. The False Statement

| 48. On or about October 27, 2017, within the Southern District of Texas and elsewhere,

defendant FRANCISCO PENA did knowingly and willfully make a materially false, fictitious,
and fraudulent statement and representation in a matter within the jurisdiction of the Federal
Bureau of Investigation, an agency within the executive branch of the United States, in that the
defendant, in response to questions posed to him by agents of the Federal Bureau of Investigation,
stated that the defendant did not receive kickbacks and payments in exchange for patient referrals.

49, As defendant MAYOR PENA then and there well knew when he made it, this
statement was false in that: MAYOR PENA did receive kickbacks and payments in exchange for
patient referrals.

(In violation of Title 18, United States Code, Sections 1001(a)(2) & 2.)

23
Case 1:18-cr-00008 Document 119 Filed on 10/16/18 in TXSD Page 24 of 32

COUNT 11
Conspiracy to Obstruct Justice
(18 U.S.C. § 1512(k))

THE GRAND JURY FURTHER CHARGES THAT:

A. Introductory Allegations

50. | The Grand Jury incorporates by reference and re-alleges paragraphs 29, 35, and 38-
46 as though set forth in their entirety here.

B. The Obstruction

51. Beginning in or about 2017 and continuing through in or about 2018, the exact dates
being unknown to the Grand Jury, within the Southern District of Texas and elsewhere, defendants
RODNEY MESQUIAS, HENRY MCINNIS, and JESUS VIRLAR-CADENA knowingly and
willfully did combine, conspire, confederate and agree with each other and with others, known and
unknown to the Grand Jury, to violate Title 18, United States Code, Section 1512(c)(2), that is, to
obstruct, influence, and impede a federal Grand Jury investigation, by causing false.and fictitious
records to be provided to federal investigators in response to a federal Grand Jury subpoena.

C. The Grand Jury Investigation

52. On or about August 30, 2017, during a Grand Jury investigation, a Grand Jury
sitting in the Southern District of Texas issued a Grand Jury subpoena (“Grand Jury subpoena”) to
the Custodian of Records for the Merida Group and its affiliated entities, as well as “any other
health care entity in which RODNEY MESQUIAS served as an owner, officer, or director.” The
Grand Jury subpoena sought the production of patient records, to include, but not limited to, face-

to-face sheets and physicians’ orders for hospice and home health services, concerning specific

patients of the Merida Group’s affiliated entities.

24

 

 

 
Case 1:18-cr-00008 Document 119 Filed on 10/16/18 in TXSD Page 25 of 32

53. In or about September 2017, during a Grand Jury investigation, RODNEY
MESQUIAS, HENRY MCINNIS, and DR. VIRLAR-CADENA caused the creation of various
false and fictitious records, to include, but not limited to, face-to-face sheets and physicians’
orders, concerning various patients whose records were requested by the Grand Jury.

54. | Onor about September 11, 2017, during a Grand Jury investigation, the Custodian
of Records for the Merida Health Care Group and its affiliated entities delivered a production of
patient records to the office of the HHS-OIG located in McAllen, Texas, within the Southern
District of Texas, in response to the Grand Jury subpoena. The production of patient records
contained the various false and fictitious records that RODNEY MESQUIAS, HENRY
MCINNIS, and DR. VIRLAR-CADENA caused to be created.

(In violation of Title 18, United States Code, Section 1512(k).)

25
Case 1:18-cr-00008 Document 119 Filed on 10/16/18 in TXSD_ Page 26 of 32

COUNT 12
Conspiracy to Pay and Receive Healthcare Kickbacks
(18 U.S.C. § 371)

THE GRAND JURY FURTHER CHARGES THAT:

55. The Grand Jury incorporates by reference and re-alleges Paragraphs 29, 35, 38-46,
and 52-54 as though set forth in their entirety here. |

56. From in or about May 2009 through in or about 2018, the exact dates being
unknown to the Grand Jury, within the Southern District of Texas and elsewhere, Defendants
RODNEY MESQUIAS, JESUS VIRLAR-CADENA, and FRANCISCO PENA did knowingly
and willfully combine, conspire, confederate and agree with others, known and unknown to the
Grand Jury, to commit certain offenses against the United States, that is:

a. to violate Title 42, United States Code, Section 1320a-7b(b)(1), by
knowingly and willfully soliciting and receiving remuneration, specifically, kickbacks and
bribes, directly and indirectly, overtly and covertly, in return for referring individuals for
the furnishing and arranging for the furnishing of any item and service for which payment
may be made in whole or in part by Medicare; and for the purchasing, leasing, ordering,
and arranging for, and recommending the purchasing, leasing, and ordering of any good,
item, and service for which payment may be made in whole or in part by.a Federal
healthcare program, that is, Medicare; and

b. to violate Title 42, United States Code, Section 1320a-7b(b)(2), by
knowingly and willfully offering and paying remuneration, specifically, kickbacks and .
bribes, directly and indirectly, overtly and covertly, in return for referring individuals for
the furnishing and arranging for the furnishing of any item and service for which payment

may be made in whole or in part by Medicare; and for the purchasing, leasing, ordering,

26

 
Case 1:18-cr-00008 Document 119 Filed on 10/16/18 in TXSD Page 27 of 32

and arranging for and recommending the purchasing, leasing, and ordering of any good,

item, and service for which payment may be made in whole or in part by a Federal

healthcare program, that is, Medicare.

Purpose of the Conspiracy

57. It was a purpose of the conspiracy for defendants RODNEY MESQUIAS, DR.
VIRLAR-CADENA, and MAYOR PENA and their co-conspirators to unlawfully enrich
themselves by paying and receiving kickbacks and bribes in exchange for the referral of Medicare
beneficiaries for whom the Merida Group submitted claims to Medicare.

The Manner and Means of the Conspiracy

58. | The manner and means by which the defendants and their co-conspirators sought
to accomplish the objects of the conspiracy included, but were not limited to, the following:

a. It was a part of the conspiracy that RODNEY MESQUIAS paid DR.
VIRLAR-CADENA, MAYOR PENA, and Medical Director 1 kickbacks and bribes in exchange
for certifying and recertifying patients for medically unnecessary services.

b. In an effort to conceal these illegal kickbacks and bribes arrangements,
RODNEY MESQUIAS hired DR. VIRLAR-CADENA, MAYOR PENA, and Medical Director
1 as “Medical Directors” of the Merida Group’s affiliated entities and paid DR. VIRLAR-
CADENA, MAYOR PENA, and Medical Director 1 “medical director” fees, a fee per face-to-
face certification, and/or ownership distributions.

c. DR. VIRLAR-CADENA, MAYOR PENA, and Medical Director 1
entered into sham contracts wherein DR. VIRLAR-CADENA, MAYOR PENA, and Medical
Director | agreed to act as “medical directors” of the Merida Group’s affiliated entities and provide —

certain services, when, in reality, DR. VIRLAR-CADENA’s, MAYOR PENA’s, and Medical

27

 
Case 1:18-cr-00008 Document 119 Filed on 10/16/18 in TXSD Page 28 of 32

Director 1’s primary services to the Merida Group’s affiliated entities was fraudulently certifying
and recertifying Medicare beneficiaries for medically unnecessary home health and hospice
services, and these purported director fees were nothing more than concealed kickbacks and bribes.

d. RODNEY MESQUIAS paid DR. VIRLAR-CADENA, MAYOR PENA,

and Medical Director 1 kickbacks and bribes for every patient that they certified for services with .
the Merida Group’s affiliated entities.
Overt Acts
59. In furtherance of the conspiracy, and to accomplish its object and purpose, the
conspirators committed and caused to be committed, in the Southern District of Texas and
elsewhere, the following overt acts:

a. In or about March 2014, RODNEY MESQUIAS caused an approximately
$2,000 check with the memo line, “Feb 2014 Services and $500 face to face,” to be paid
to MAYOR PENA.

b. In or about December 2014, RODNEY MESQUIAS caused an
approximately $2,000 check with the memo line, “Merry Christmas,” to be paid to
MAYOR PENA.

c. In or about October 2016, RODNEY MESQUIAS caused an
approximately $5,000 check with the memo line, “MD Directorship-August and September

/ Services,” to be paid to MAYOR PENA.

28

 
 

Case 1:18-cr-00008 Document 119 Filed on 10/16/18 in TXSD Page 29 of 32

d. In or about March 2014, RODNEY MESQUIAS caused an approximately
$5,750 check with the memo line, “27 face to face,” to be paid to Medical Director 1.

e. In or about April 2014, RODNEY MESQUIAS caused an approximately
$11,600 check with the memo line, “Face to Face,” to be paid to Medical Director 1.

f. In or about May 2015, RODNEY MESQUIAS caused an approximately
$2,000 check with the memo line, “10 F2F,” to be paid to Medical Director 1.

g. In or about October 2015, RODNEY MESQUIAS caused an
approximately $12,500 check with the memo line, “F2F September 2015 Services,” to be
paid to DR. VIRLAR-CADENA.

h. In or about November 2015, RODNEY MESQUIAS caused an
approximately $8,800 check with the memo line, “October 2015 44 Face to Face Visits,”
to be paid to DR. VIRLAR-CADENA.

i. In or about November 2016, RODNEY MESQUIAS caused an
approximately $5,600 check with the memo line, “28 F2Fs,” to be paid to DR. VIRLAR-
CADENA.

(All in violation of Title 18, United States Code, Section 371.)

29

 
Case 1:18-cr-00008 Document 119 Filed on 10/16/18 in TXSD Page 30 of 32

NOTICE OF FORFEITURE |
(18 U.S.C. § 982(a)(7))

Pursuant to Title 18, United States Code, Section 982(a)(7), the United States gives notice
to defendants, RODNEY MESQUIAS, HENRY MCINNIS, JOSE GARZA, JESUS VIRLAR-
CADENA, and FRANCISO PENA, that upon conviction of any of Counts | through 7 and Count
12 of this Indictment, all property, real or personal, which constitutes or is derived, directly or
indirectly, from gross proceeds traceable to such offenses, is subject to forfeiture.

NOTICE OF FORFEITURE
(18 U.S.C. § 982(a)(1))

Pursuant to Title 18, United States Code, Section 982(a)(1), the United States gives notice
to defendants, RODNEY MESQUIAS, HENRY MCINNIS, JOSE GARZA, JESUS VIRLAR-
CADENA, and FRANCISO PENA, that upon conviction of Count 8 of this Indictment, all
property, real or personal, involved in the money laundering conspiracy or traceable to such
property, is subject to forfeiture.

Property Subject to Forfeiture

The property subject to forfeiture includes, but is not limited to, the following property:

(a) at least $120,000,000.00 in gross proceeds;

(b) the following real property, together with all improvements, buildings,

structures and appurtenances:

i. Real property in Austin, Texas, with a legal description of:

Being 0.17 of an acre of land, out of the Issac Decker League, Travis
County, Texas, and being a portion of Lot 9, Division “D”, of the
James E. Bouldin Estates, same being all of that certain Realtime
Property Investments, LLC 0.201 acre tract recorded in document
number 2014012170, Official Records, Travis County, Texas.

30

 

 

 
Case 1:18-cr-00008 Document 119 Filed on 10/16/18 in TXSD Page 31 of 32

i. Real property in Harlingen, Texas, with a legal description of:
Lot Eight (8), Block Ten (10), Treasure Hills Subdivision, Unit No.
Five (5), in the City of Harlingen, Cameron County, Texas,

according to the map of said subdivision recorded in Cabinet 1, Slots
5 A-B, Map Records of Cameron County, Texas.

Money Judgment and Substitute Assets
The United States may seek the imposition of a money judgment against each defendant.
In the event that a condition listed in Title 21, United States Code, Section 853(p) exists, the United
States will seek to forfeit any other property of a defendant in substitution up to the amount of the

money judgment against that defendant.

31

 
Case 1:18-cr-00008 Document 119 Filed on 10/16/18 in TXSD Page 32 of 32

By:

Sandra L. Moser
Acting Chief, Fraud Section

Joseph S. Beemsterboer
Deputy Chief, Health Care Fraud Unit

 

KEVIN LOVELY }

Trial Attorne

United States Department of Justice
Criminal Division Fraud Section

1400 New York Avenue, N.W.
Washington, D.C. 20005

A TRUE BILL:

 

Grand Jury Foreperson

32

By:

Ryan K. Patrick
United States Attorney

ANDREW SWARPZ “——~
Assistant United States Attorney
U.S. Attorney’s Office, SDTX

1701 W. Highway 83, #600
McAllen, Texas 78501
